     Case 1:20-cv-00857-DAD-HBK Document 16 Filed 04/06/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       JOHN EDWARD MITCHELL,                               Case No. 1:20-cv-00857-HBK

12                           Plaintiff,
                                                             FINDINGS AND RECOMMENDATIONS
13               v.                                          TO DENY PLAINTIFF’S MOTION FOR
                                                             TEMPORARY RESTRAINING ORDER1
14       R. Diaz, et al.,
                                                             (Doc. No. 11)
15                           Defendants.
                                                             THIRTY DAY OBJECTION PERIOD
16
                                                             CLERK TO ASSIGN TO DISTRICT JUDGE
17

18
                Before the court is plaintiff’s motion for a temporary restraining order and motion for a
19
     preliminary injunction (“Motion”) directed at R. Diaz, the Secretary of the California Department
20
     of Corrections and Rehabilitation (“CDCR”), filed on November 23, 2020. (Doc. No. 11). For
21
     the reasons stated below, the undersigned recommends plaintiff’s Motion be denied. (Doc. No.
22
     11).
23
                I. BACKGROUND
24
                Plaintiff John Edward Mitchell (“plaintiff”), a state prisoner, initiated this action by filing
25
     a pro se, 42 U.S.C. § 1983 complaint against eight correctional officials (“defendants”) at CDCR
26
     – Corcoran on June 22, 2020. (Doc. No. 1). Plaintiff paid the filing fee to proceed in this action.
27
     1
28    The undersigned submits these factual findings and recommendations to the District Court pursuant to 28 U.S.C.
     § 636(b)(1)(B) and Local Rule 302 (E.D. Cal. 2019).
     Case 1:20-cv-00857-DAD-HBK Document 16 Filed 04/06/21 Page 2 of 5


 1   (See docket entry dated July 8, 2020). Plaintiff is now proceeding on his amended complaint

 2   filed on November 23, 2020. (Doc. Nos. 7, 8, 10). The amended complaint complains about

 3   various unrelated incidents that occurred while plaintiff was incarcerated at CRCR-Corcoran.

 4   Plaintiff states in his amended complaint that he is now incarcerated at Mule Creek State Prison

 5   in Ione, California. (See Doc. No. 10 at 1). Plaintiff filed the instant motion for a temporary

 6   restraining order and preliminary injunction seeking: (1) to be housed exclusively in prisons with

 7   cameras that “monitor all areas,” that offer single cell housing, that lack “Known Security Threat

 8   Group inmates,” and do not employ any of the defendants or their family members; (2) for

 9   correctional officials to rule on his past staff complaints and grievances; (3) to be given his
10   “approved religious diet within 72 hours” of being transferred to a new prison; (4) that all

11   “excessive” and “unnecessary” force against him cease; (5) to gain access to the law library with

12   no interference with his access to the court; (6) for a “confidential” area for attorney/client

13   communications; (7) that his attendance at future mental health therapy sessions be logged; and

14   (8) all other “rights and reliefs the Court deems appropriate.” (Doc. No. 11 at 2-3, 43-48).

15   Plaintiff argues a temporary restraining order is necessary to “stop the ongoing acts of harassment

16   and retaliation” from prison officials. (Id. at 43). To the extent discernable, the Motion is

17   directed only to Defendant Diaz, the Secretary of CDCR. (See Id. at 3-4). After screening

18   plaintiff’s amended complaint, the court issued an order to show cause to plaintiff why his

19   amended complaint was not barred by the applicable statute of limitations. (See Doc. No. 14).
20          II. APPLICABLE LAW

21          Federal Rule of Civil Procedure 65 governs injunctions and restraining orders, and

22   requires that a motion for temporary restraining order include “specific facts in an affidavit or a

23   verified complaint [that] clearly show that immediate, and irreparable injury, loss, or damage will

24   result to the movant before the adverse party can be heard in opposition,” as well as written

25   certification from the movant’s attorney stating “any efforts made to give notice and the reasons

26   why it should not be required.” Fed. R. Civ. P. 65(b).
27          Temporary restraining orders are governed by the same standard applicable to preliminary

28   injunctions, with the exception that preliminary injunctions require notice to the adverse party.
                                                        2
     Case 1:20-cv-00857-DAD-HBK Document 16 Filed 04/06/21 Page 3 of 5


 1   See Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc., 181 F.Supp.2d 1111, 1126

 2   (E.D. Ca. 2001); see also Fed. R. Civ. P. 65(a). Local Rule 231, however, requires notice for

 3   temporary restraining orders as well, “[e]xcept in the most extraordinary of circumstances,” and

 4   the court considers whether the applicant could have sought relief by motion for preliminary

 5   injunction at an earlier date. L.R 231 (a)-(b) (E.D. Ca. 2019). A temporary restraining order

 6   “should be restricted to serving [its] underlying purpose of preserving the status quo and

 7   preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”

 8   Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S.

 9   423, 439 (1974).
10           A temporary restraining order, is “an extraordinary remedy” and may be issued only if

11   plaintiff establishes: (1) likelihood of success on the merits; (2) likelihood of irreparable harm in

12   the absence of preliminary relief; (3) that the balance of equities tips in his/her favor; (4) that an

13   injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

14   Plaintiff bears the burden of clearly satisfying all four prongs. Alliance for the Wild Rockies v.

15   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). A TRO will not issue if plaintiff merely shows

16   irreparable harm is possible – a showing of likelihood is required. Id. at 1131.

17           The injunctive relief an applicant requests must relate to the claims brought in the

18   complaint. See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.

19   2015) (“When a plaintiff seeks injunctive relief based on claims not pled in the complaint, the
20   court does not have the authority to issue an injunction.”). Absent a nexus between the injury

21   claimed in the motion and the underlying complaint, the court lacks the authority to grant plaintiff

22   any relief. Id. at 636.

23           The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

24   litigants seeking preliminary injunctive relief against prison officials. In such cases,

25   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

26   correct the harm the court finds requires preliminary relief, and be the least intrusive means
27   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2); Villery v. California Dep't of Corr.,

28   2016 WL 70326, at *3 (E.D. Cal. Jan. 6, 2016). As the Ninth Circuit has observed, the PLRA
                                                         3
     Case 1:20-cv-00857-DAD-HBK Document 16 Filed 04/06/21 Page 4 of 5


 1   places significant limits upon a court’s power to grant preliminary injunctive relief to inmates,

 2   and “operates simultaneously to restrict the equity jurisdiction of federal courts and to protect the

 3   bargaining power of prison administrators—no longer may courts grant or approve relief that

 4   binds prison administrators to do more than the constitutional minimum.” Gilmore v. People of

 5   the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000). The court’s jurisdiction is “limited

 6   to the parties in this action” and the pendency of an action “does not give the Court jurisdiction

 7   over prison officials in general or over the conditions of an inmate's confinement unrelated to the

 8   claims before it.” Beaton v. Miller, 2020 WL 5847014, at *1 (E.D. Cal. Oct. 1, 2020). If a

 9   prisoner has been transferred, any sought injunctive relief against the previous facility becomes
10   moot if the prisoner “has demonstrated no reasonable expectation of returning to [the prison].”

11   Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991); Florence v. Kernan, 813 F. App'x 325, 326

12   (9th Cir. 2020). Finally, state governments have “traditionally been granted the widest latitude in

13   the dispatch of [their] own internal affairs.” Rizzo v. Goode, 423, U.S. 362, 378 (1976) (citations

14   omitted). This deference applies even more strongly when the court is asked to involve itself in

15   the administrative decisions of a prison. See Turner v. Safely, 482 U.S. 78, 85 (1987); Sandin v.

16   Conner, 515 U.S. 472, 482-83 (1995).

17          III. DISCUSSION

18          Having reviewed plaintiff’s Motion, the court does not find that plaintiff has satisfied his

19   burden to show that immediate and irreparable injury, loss, or damage will result to him before
20   the California Department of Corrections can be heard, thus precluding a temporary restraining

21   order under Fed. R. Civ. P. 65 and Local Rule 231(a). Plaintiff also has not met his burden to

22   justify issuing a preliminary injunction.

23          Plaintiff’s Motion seeks a restraining order concerning a litany of matters ranging from

24   providing him a religious diet to a private area for visiting with his attorney. Supra at 2.

25   Plaintiff’s allegations do not satisfy the requisite four elements necessary for issuance of a

26   temporary restraining order or a preliminary injunction. At the outset, it is unlikely that plaintiff
27   will succeed on the merits of his case considering his claims may be time-barred under the

28   applicable statute of limitations. (See Doc. No. 14) (order to show cause directed at plaintiff to
                                                        4
     Case 1:20-cv-00857-DAD-HBK Document 16 Filed 04/06/21 Page 5 of 5


 1   address why the claims are not time-barred). Plaintiff does not provide specific facts how he will

 2   suffer immediate or irreparable harm. Further, the various events of which plaintiff complains,

 3   occurred while plaintiff was confined at CDCR-Corcoran. Plaintiff has been transferred to a new

 4   facility and does not show a likelihood that he will be returned to Corcoran. Nor does plaintiff

 5   certify in writing what efforts were made to serve the adverse party with notice, or why notice

 6   should be excused. Similarly, plaintiff’s motion wholly fails to address whether the balance of

 7   equities and the public interest favor granting injunctive relief, especially when they tip in favor

 8   of state prison officials. Based on the foregoing reasons, the undersigned recommends the district

 9   court adopt these findings and recommendations and deny plaintiff’s Motion.
10            Accordingly, it is ORDERED:

11            The Clerk of Court is directed to assign a district judge to this action.

12            It is further RECOMMENDED:

13               Plaintiff’s motion for a temporary restraining order and/or preliminary injunction (Doc.

14               No. 11) be DENIED.

15                                           NOTICE TO PARTIES

16            These findings and recommendations will be submitted to the United States district judge

17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

18   days after being served with these findings and recommendations, a party may file written

19   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
20   Findings and Recommendations.” Parties are advised that failure to file objections within the

21   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

22   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
     IT IS SO ORDERED.
24

25
     Dated:      April 6, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          5
